PER CURIAM.
This is an action by a trustee in bankruptcy to set aside
a preferential transfer of property. It was brought in equity, instead of at *1005law, because a transfer of real estate was involved, and the trustee proceeded upon the theory that a reconveyance might be necessary as a part of the relief. In view of the admissions made by the plaintiff in error, we need not recount the facts. He concedes that in' effect a preferential payment of $500 was made, and (in order to avoid further litigation) he also states that he has no objection to a decree being entered for that sum. This relieves us from discussing the case, for we agree that this amount is the proper measure of his liability. We therefore direct that the decree below be so modified as to order James Eagen to pay to the trustee, within a reasonable time to be fixed by the District Court, the sum of $500, with interest from October 18, 1911. And we further direct that the costs of this court be paid by the bankrupt estate, and that the costs below be divided equally between the estate and James Eagen.